Citation Nr: 1015690	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-10 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to an effective date prior to November 27, 
1998 for the grant of service connection for a vestibular 
disorder with bilateral hearing loss and tinnitus, to include 
as due to clear and unmistakable error in a November 12, 1980 
rating decision, for accrued benefits purposes.

3. Entitlement to an effective date prior to September 2, 
1997 for the grant of service connection for posttraumatic 
stress disorder (PTSD), for accrued benefits purposes.

4. Entitlement to an effective date prior to September 2, 
1997 for the assignment of an initial 70 percent rating 
evaluation for service-connected PTSD, for accrued benefits 
purposes.

5. Entitlement to an effective date prior to September 2, 
1997 for the grant of a total disability rating due to 
individual unemployability (TDIU rating), for accrued 
benefits purposes.

6. Whether the calculation of the amount of retroactive 
compensation in the April 29, 2002 Notice of Award was 
correct, for accrued benefits purposes.

7. Entitlement to dependency and indemnification (DIC) 
benefits, pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Kenneth C. Carpenter, Attorney 
at law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to August 
1946.  He was the recipient of the Combat Infantryman Badge.  
The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in February 2005; the immediate cause of 
death was pneumonia due to chronic obstructive pulmonary 
disease (COPD) due to congestive heart failure due to failure 
to thrive with dementia was listed as another significant 
condition.
  
2. Pneumonia, COPD, congestive heart failure, and failure to 
thrive were not present in service, or shown to be causally 
or etiologically related to any disease, injury, or incident 
in service.

3. In a final decision dated November 12, 1980, the RO denied 
service connection for hearing loss and Meniere's disease. 

4. The November 12, 1980 rating decision was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.

5.  The Veteran filed a claim to reopen a previously denied 
claim seeking service connection for hearing loss and 
tinnitus on November 27, 1998 and a claim to reopen a 
previously denied claim seeking service connection for 
Meniere's disease in May 1999.

6. The Veteran filed a claim to reopen a previously denied 
claim seeking service connection for PTSD on September 2, 
1997.

7. The Veteran filed a claim for a TDIU rating on March 18, 
1998; the earliest date within a year prior to March 18, 1998 
that the Veteran met the criteria for a TDIU rating was 
September 2, 1997.  

8.  In an April 2002 rating decision and letter, the RO 
granted service connection for vestibular disorder with 
bilateral hearing loss and tinnitus and notified the Veteran 
of the retroactive award and of his monthly compensation 
payments that were effective beginning December 1, 1998.

9. The Veteran's award of retroactive disability compensation 
was in accordance with specific rates of entitlement provided 
by statute, and which are beyond VA's authority to 
arbitrarily revise.

10. At the time of the Veteran's death, service connection 
was in effect for vestibular disorder with bilateral hearing 
loss and tinnitus, evaluated as 100 percent disabling; PTSD, 
evaluated as 70 percent disabling; and left leg varicose 
veins, evaluated as 40 percent disabling. 

11.  At the time of the Veteran's death in February 2005, he 
had been rated as totally disabled for over eight years, 
since September 2, 1997.


CONCLUSIONS OF LAW

1. Pneumonia, COPD, congestive heart failure, and failure to 
thrive were not incurred in or aggravated by active service, 
and were not related to service connected disability; a 
disability incurred in or aggravated by service did not cause 
or contribute to cause the Veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1310 (West 2002); 38 C.F.R.  §§ 3.303, 3.310, 
3.312 (2009).

2.  The November 12, 1980 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2009).

3. The criteria for an effective date prior to September 2, 
1997 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009); see Rudd v. Nicholson, 20 Vet. App. 296 (2006).

4. The criteria for an effective date prior to September 2, 
1997 for the grant of an initial 70 percent rating for 
service-connected PTSD have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2009); see Rudd v. Nicholson, 
20 Vet. App. 296 (2006).

5. The criteria for an effective date prior to November 27, 
1998 for the grant of service connection for vestibular 
disorder with bilateral hearing loss and tinnitus have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).

6. The criteria for an effective date prior to September 2, 
1997 for the grant of a TDIU rating have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2009).

7. From December 1, 1998 to November 30, 2001, the Veteran 
was not entitled to payment of disability compensation at the 
100 percent rate that was in effect in April 2002.  38 
U.S.C.A. §§ 101, 1110, 1114(j), 5111 (West 2002); 38 C.F.R. 
§§ 3.4, 3.21, 3.31 (2009).

8. The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009)).

The outcome of claims for accrued benefits hinges on the 
application of the law to evidence which was in the file at 
the time of the Veteran's death.  As no additional evidence 
may be added to the file in regards to these issues, no 
evidentiary development is necessary for the claims decided 
herein.  Thus, no discussion of whether VA has fulfilled its 
duty to assist the appellant with respect to these claims is 
necessary.

However, with regard to the appellant's cause of death and 
DIC claims, VCAA requires that VA inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim, the information and evidence that 
VA will seek to provide, and the information and evidence 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 
2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(applying VCAA notice requirements in service connection 
claims to the effective date).

Further, the Board notes that the Court has issued a decision 
with regard to the content of VCAA notices relevant to DIC 
claims.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In 
Hupp¸ the Court held that a notice with regard to a claim for 
DIC benefits must include (1) a statement of the conditions 
(if any) for which the Veteran was service-connected at the 
time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected disability and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a disorder not yet service 
connected.  Additionally, if the claimant raises a specific 
issue regarding a particular element of the claim, the notice 
must inform the claimant of how to substantiate the 
assertion, taking into account the evidence submitted in 
connection with the application.

This notice must also be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this case, the appellant was provided 
with a VCAA notice in June 2005, prior to the initial 
unfavorable adjudication of her claims in December 2005.

The Board observes that a VCAA notice issued in June 2005 
advised the appellant of her and VA's responsibilities in 
gathering evidence, of how to establish service connection 
for the cause of the Veteran's death, but the letter did not 
inform her of the evidence necessary to substantiate a claim 
for service connection for a disability not service-connected 
prior to the Veteran's death.  Further, the letter did not 
inform her of the disabilities for which service connection 
was in effect when the Veteran died.  This letter also did 
not provide her with notice as to how to establish an 
effective date.  (The Board notes that disability ratings are 
not relevant to cause of death claims.)  However, the Board 
finds that no prejudice to the appellant has resulted from 
the incomplete notice.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  Specifically, through the course 
of the appeal, the appellant through her attorney has made 
arguments with regard to the criteria for a successful claim 
for service connection and with respect to the assignment of 
effective dates.  Moreover, these arguments include 
discussion of the Veteran's service connected disabilities.  
Thus, the Board concludes that the appellant had knowledge of 
the Veteran's service-connected disabilities, of how to 
substantiate a service connection claim, and of how to 
establish an effective date.  Thus, the Board considers the 
defects of the June 2005 notice to have been rendered 
harmless.

VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim.  The Veteran's 
service treatment records, private medical records, and VA 
treatment records, were reviewed by both the AOJ and the 
Board in connection with adjudication of the appellant's 
claims.  The appellant has not identified any additional 
relevant records that VA needs to obtain for an equitable 
disposition of her claims.

The Board notes that the duty to assist includes obtaining a 
VA opinion when necessary to decide the claim.  No opinion 
with regard to the cause of the Veteran's death is of record; 
however, the Board finds that an opinion need not be 
requested in this case.  The record contains no competent 
evidence suggesting a relationship between the cause of the 
Veteran's death and his military service and service-
connected disabilities.  In fact, the appellant has not 
advanced any particular arguments with regard to that claim.  
Thus, there is nothing in the record upon which a VA examiner 
could base an etiological opinion.  Therefore, the Board 
determines that a VA opinion is not necessary in this case. 

Thus, the Board finds that additional efforts to assist or 
notify the appellant in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the appellant at every stage in this case.  
Therefore, she will not be prejudiced by the Board proceeding 
to the merits of the claims.

II. Service Connection for Cause of Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

The Veteran died in February 2005.  The immediate cause of 
death was pneumonia due to chronic obstructive pulmonary 
disease (COPD) due to congestive heart failure due to failure 
to thrive.  Dementia was listed as another significant 
condition.  

At time of the death, service connection was in effect for 
vestibular disorder with bilateral hearing loss and tinnitus, 
evaluated as 100 percent disabling; PTSD, evaluated as 70 
percent disabling; and left leg varicose veins, evaluated as 
40 percent disabling.  The appellant has advanced no theories 
with regard to how any of these disabilities was related to 
the Veteran's documented cause of death.  She has also not 
offered any arguments with regard to how any of the reported 
causes of death were incurred in or aggravated by the 
Veteran's military service or were due to service-connected 
disability.  Further, the Board notes that during his 
lifetime, the Veteran did not apply for service-connected 
benefits for any of these disorders.

Moreover, the treatment evidence is devoid of any opinion or 
comment relating the Veteran's pneumonia, COPD, congestive 
heart failure, or failure to thrive to his military service 
or to a service-connected disability.  Finally, there is no 
competent opinion of record associating any of the Veteran's 
service-connected disabilities-vestibular disorder with 
bilateral hearing loss and tinnitus, PTSD, and left leg 
varicose veins-to his death.  Absent such evidence, there is 
no foundation upon which to find that service connection for 
the cause of the Veteran's death is warranted.  Accordingly, 
the Board must conclude that there is no competent evidence 
in favor of the claim of entitlement to service connection 
for the cause of the Veteran's death.  Rather the competent 
evidence indicates that the veteran's cause of death was 
unrelated to his service and service connected disabilities.  
Therefore, a preponderance of the evidence is against the 
claim of service connection for the cause of the Veteran's 
death.

III. Accrued Benefits Claims

At the time of his death, the Veteran had several appeals 
pending before the Board.  The Veteran died prior to the 
Board issuing a decision on these claims; hence, the 
Veteran's claims were dismissed by the Board in May 2005.  
The appellant has filed a claim of entitlement to accrued 
benefits based on these claims.

Accrued benefits are defined as "periodic monetary benefits 
(other than insurance and servicemen's indemnity) under laws 
administered by the Secretary to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death 
(hereinafter in this section and section 5122 of this title 
referred to as 'accrued benefits') and due and unpaid for a 
period not to exceed two years."  38 U.S.C.A. § 5121(a) 
(West 2002).  Accrued benefits include those a veteran was 
entitled to at the time of death under an existing rating or 
based on evidence in the file at the date of death.  See 38 
U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 
(1999); 38 C.F.R. § 3.1000(a).  "Evidence in the file at 
date of death" means evidence in VA's possession on or 
before the date of the beneficiary's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death.  38 C.F.R. § 3.1000(d)(4); 
Hayes v. Brown, 4 Vet. App. 353 (1993).

"Entitled to receive" means that at the time of death, a 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the Veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
Veteran; (3) the Veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date; (4) the Veteran had not waived 
retired or retirement pay in order to receive compensation; 
(5) VA was withholding payments under the provisions of 10 
U.S.C. 1174(h)(2); (6) VA was withholding payments because 
the Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 
3.22.

Parenthetically, the Board notes that the law pertaining to 
accrued benefits was amended in 2003 to remove the two-year 
limitation on accrued benefits so that a veteran's survivor 
may receive the full amount of an award for accrued benefits.  
See The Veterans Benefits Act of 2003, § 104, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  This amendment 
applies to deaths occurring on or after December 16, 2003; 
thus, it is applicable in the present case.

Prior to death, the Veteran had appealed the denials of 
claims of CUE in a November 1980 rating decision and for 
earlier effective dates for the grant of service connection 
for a vestibular disorder with bilateral hearing loss and 
tinnitus, the grant of service connection for PTSD and 
assignment of a 70 percent rating for PTSD, and the grant of 
a TDIU rating.  He also had appealed a determination with 
regard to the amount of retroactive compensation he received 
in an April 2002 Notice of Award was correct.  

CUE in the November 1980 rating decision

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question. Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. . .

If a claimant-appellant wishes to reasonably raise CUE there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error . . . that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.  It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, 
the presumption is even stronger.
Id.  See also Grover v. West, 12 Vet. App. 109, 111-112 
(1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).  See also Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the 
"manifestly changed the outcome" language in Russell).

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the Court has held that the failure to 
fulfill the duty to assist does not constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

In June 1980, the Veteran filed claims of entitlement to 
service connection for bilateral hearing loss and Meniere's 
disease.  These claims were denied in a November 12, 1980 
rating decision, which the Veteran did not appeal.  Thus, the 
decision became final.  38 U.S.C. § 4005(c) (1976) [38 
U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1980) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009)].   

The Veteran filed a claim to reopen these claims in January 
1987.  Finding that no new and material evidence had been 
received, the RO again issued a denial in an October 1987 
letter decision.  In November 1998, the Veteran filed a claim 
of CUE in the November 1980 rating decision.  Thereafter, the 
RO granted service connection for right ear hearing loss and 
tinnitus, effective November 27, 1998.  
In May 1999, the Veteran filed a claim for service connection 
for Meniere's disease, secondary to his service-connected 
tinnitus and bilateral hearing loss.  This claim was denied 
in a July 2000 rating decision, which the Veteran appealed.  
Service connection for a vestibular disorder was granted in 
an April 2002 rating decision, and a 100 percent rating 
evaluation was assigned for the vestibular disorder together 
with bilateral hearing loss and tinnitus, effective November 
27, 1998.  In January 2003, the Veteran submitted a notice of 
disagreement with the effective date assigned for the grant 
of service connection for a vestibular disorder with 
bilateral hearing loss and tinnitus.  The CUE claim was 
denied in an April 2004 rating decision, which the Veteran 
timely appealed to the Board.

As of November 1980, the record contained the Veteran's 
service treatment records, private medical records, opinions 
from VA physicians, Dr. CPW and Dr. WAT, and a letter from a 
private physician, Dr. GS.  The Veteran was also afforded a 
VA examination in September 1980.  In June 1980, Dr. CPW 
diagnosed hearing loss in the right ear possibly due to old 
injury or Meniere's disease.  Dr. WAT reported a diagnosis of 
marked sensorineural hearing loss in the right ear secondary 
to injury at the age of 19.  In his July 1970 letter, Dr. GS 
stated that he was almost certain that the Veteran had 
Meniere's disease on the left that was causing the hearing 
loss and the same was on the right side.  The VA examiner 
stated that the Veteran had hearing impairment consistent 
with Meniere's disease.  

The RO found that the Veteran's service treatment records 
showed no diagnosis of hearing loss or Meniere's disease in 
service and were negative for acoustic trauma in service.  
The RO also noted the Veteran's normal hearing test at 
separation.  Therefore, the RO denied the claim.  

In the March 1999 rating decision, service connection was 
granted for right ear hearing loss and tinnitus, and in an 
April 2002 rating decision, the RO granted the claim for 
service connection for a vestibular disorder with bilateral 
hearing loss and tinnitus.  A review of the record reveals 
that, essentially, there are two differences between the 
adjudication of the claims in November 1980 and the 
adjudication of the claims in March 1999 and April 2002.  
Specifically, in March 1999 the RO acknowledged the report of 
deafness and ringing in the right ear at separation and, 
based on the findings of deafness in the right ear and 
constant bilateral tinnitus at a January 1999 VA examination, 
the RO granted service connection for those disabilities. 

In the April 2002 rating decision, the RO again acknowledged 
the self-report of hearing impairment by the Veteran at 
separation and also that the Veteran was a combat veteran.  
In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

The RO concluded that the Veteran's claimed in service injury 
was consistent with his circumstances of service and observed 
that a VA examiner related the Veteran's disabilities to the 
claimed in-service injury.  Therefore, the RO granted service 
connection for vestibular disorder and expanded his service-
connected hearing loss disability from the right ear to both 
ears.

The Board acknowledges that the Veteran was entitled to 
application of the combat presumption in 1980 and that the 
Veteran was competent at that time to speak to his in-service 
noise exposure and injury, and those contentions were 
bolstered by the note of deafness in the right ear at 
separation.  Thus, the RO's statement in the November 1980 
rating decision that there was no evidence of acoustic trauma 
in service was erroneous.  Nevertheless, the Board finds that 
this error does not rise to the level of CUE.

To reiterate, for a successful claim of CUE, the appellant 
must establish not only that the error was made, but also 
that without the error, the outcome would have been 
manifestly different.  In this case, after careful review and 
contemplation of the evidence of record in November 1980, the 
Board concludes that had the error of not recognizing the 
acoustic trauma in service not been made, the outcome would 
not necessarily have been manifestly different.  The 
determination that there was acoustic trauma could have been 
reached by application of 38 U.S.C.A. § 1154(b) and/or 
consideration of the Veteran's claims as to the in-service 
event, as well as his service separation examination.  
However, even if acoustic trauma in service was presumed, a 
nexus between the Veteran's current hearing disorders and 
Meniere's disease would have had to be established by 
competent evidence.  At that time, there were four statements 
from competent medical professionals as to the etiology of 
the Veteran's hearing loss.  Dr. WAT related it to the 
Veteran's injury at age 19, and the Board observes that the 
Veteran was on active duty at age 19.  Dr. CPW offered a 
speculative opinion that the hearing loss was due either to 
injury or to Meniere's disease.  Dr. GS and the VA examiner 
favored Meniere's disease as the cause of the hearing loss.  
No opinion as to the etiology of the Meniere's disease was of 
record at that time.  

Hence, in order for the outcome in November 1980 decision to 
have been different, not only would the RO have had to 
acknowledge the in-service acoustic trauma and injury, but 
they would also have had to weigh these multiple opinions in 
the Veteran's favor.  Further, a VA opinion as to the 
etiology of the Veteran's Meniere's disease would have been 
necessary, and the failure to obtain a VA examination or 
opinion is merely a failure in the duty to assist, which is 
not CUE.  Therefore, the appellant's claim of CUE in the 
November 1980 rating decision ultimately rests on how the 
evidence at that time was weighed, which is an insufficient 
basis for a finding of CUE.  See Russell.  

Therefore, the Board finds that the November 1980 rating 
decision was not clearly and unmistakably erroneous.  The 
appellant's claim of CUE in that decision for the purposes of 
accrued benefits is denied. 

Effective dates

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection, shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  When an award of service connection is granted 
based upon new and material evidence received after the final 
disallowance of the Veteran's initial claim and which does 
not encompass service department records, the effective date 
of such an award shall be the date of receipt of the 
Veteran's reopened claim or the date on which entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  This informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155.  

In a claim for increased compensation, a treatment record may 
serve as an informal claim for the purposes of determining an 
effective date.  38 U.S.C.A. § 5110(b)(2) (West 2002); see 38 
C.F.R. § 3.400(o)(2) (2009); Harper v. Brown, 10 Vet. App. 
125 (1997).  Further, the Board notes that the effective date 
of an award of increased compensation may, however, be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  In determining whether or not an 
increase was factually ascertainable during the year prior, 
the Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 
12 Vet. App. 442 (1999).

        Vestibular disorder with bilateral hearing loss and 
tinnitus

The Veteran originally filed claims for service connection 
for hearing loss and Meniere's disease in June 1980.  These 
claims were denied in November 1980.  Thereafter, the Veteran 
filed a claim for service connection for these disorders in 
January 1987, which was denied by the RO in February 1987 and 
October 1987 on the basis that no new and material evidence 
had been submitted.  In November 1998, the Veteran again 
filed a claim for service connection for hearing loss, as 
well as tinnitus; these claims were reopened and service 
connection for right ear hearing loss and tinnitus was 
granted in a March 1999 rating decision, with an effective 
date of November 27, 1998, the date the claim was received.  
In May 1999, the Veteran filed a notice of disagreement with 
the effective date, as well as a claim for service connection 
for Meniere's disease.  Service connection for Meniere's 
disease was eventually granted as service connection for a 
vestibular disorder with bilateral hearing loss and tinnitus 
in an April 2002 rating decision with an effective date of 
November 27, 1998.  The Veteran then filed a timely notice of 
disagreement with that effective date.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court 
stated that a claimant can attempt to overcome the finality 
of a decision which assigns an effective date in one of two 
ways, by a request for revision of those regional office 
decisions based on clear and unmistakable error (CUE), or by 
a claim to reopen based upon new and material evidence.  See 
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en 
banc); see also 38 U.S.C. § 5109A(a) ("A decision by the 
Secretary . . . is subject to revision on the grounds of 
clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised."); 
38 U.S.C. § 5108 ("If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).

The proper effective date for an award based on a claim to 
reopen can be no earlier than the date on which that claim 
was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 
470, 475 (2004).  As discussed above, a claim of CUE was 
filed and has been denied.  

The Board notes the appellant's arguments that 38 C.F.R. § 
3.156(c) was incorrectly applied in this case.  During the 
pendency of the appeal, VA revised 38 C.F.R. 
§ 3.400(q).  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006).  
The new regulations moved much of the content of the old § 
3.400(q)(2) to 38 C.F.R. § 3.156(c) and clarified the 
definition of service department records.  Service department 
records include (i) service records that are related to a 
claimed in-service event, injury, or disease, regardless of 
whether such records mention the Veteran by name; (ii) 
additional service records forwarded by the Department of 
Defense or the service department to VA any time after VA's 
original request for service records; and (iii) declassified 
records that could not have been obtained because the records 
were classified when VA decided the claim.  38 C.F.R. § 
3.156(c)(1).  Service department records do not include 
records that VA could not have obtained when it decided the 
claim because the records did not exist when VA decided the 
claim, or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the respective service department, the Joint Services Records 
Research Center, or from any other official source.  38 
C.F.R. § 3.156(c)(2).

Where the new and material evidence consists of a 
supplemental report from the service department received 
before or after the decision has become final, the former 
decision will be reconsidered by the agency of original 
jurisdiction.  This comprehends official service department 
records which presumably have been misplaced and have not 
been located and forwarded to VA.  38 C.F.R. § 3.156(c).  

However, contrary to the appellant's arguments, the reopening 
and subsequent grant of service connection for vestibular 
disorder with bilateral hearing loss and tinnitus, was not 
based on the receipt of supplemental service department 
records.  The Veteran's separation document noting combat 
service was of record at the time of the original denial of 
service connection, and the claim was denied not only due to 
lack of evidence of acoustic trauma in service, but also 
because the hearing loss had been related to Meniere's 
disease, which at that time was not service-connected.  When 
the claims were granted in March 1999 and April 2002, new and 
material evidence had been submitted, and VA opinions were 
obtained that provided a positive nexus to service.  The RO 
then weighed the evidence in the Veteran's favor.  No 
supplemental service department records were considered in 
granting the claim; therefore, 38 C.F.R. § 3.156(c) does not 
apply in this case.

Accordingly, the appropriate effective date for the grant of 
service connection for vestibular disorder with bilateral 
hearing loss and tinnitus is the date the claim to reopen was 
received by the RO.  There was no communication from the 
Veteran dated between the last prior denial in October 1987 
and his submission in November 1998 that could be construed 
as a claim for these benefits.  Therefore, an effective date 
prior to November 27, 1998 for the grant of service 
connection for a vestibular disorder with bilateral hearing 
loss and tinnitus is not warranted.  
        
        PTSD
        
In September 1997, the Veteran filed a claim to reopen a 
previously denied claim seeking service connection for PTSD.  
In a December 1997 rating decision, service connection was 
granted for PTSD, and a 50 percent rating was assigned, 
effective September 2, 1997.  The Veteran then appealed with 
regard to the initially assigned rating only.  In July 2000, 
the Board issued a decision that granted an initial 70 
percent rating for PTSD, also effective September 2, 1997.  
In February 2001, the Veteran, through his attorney, 
submitted a statement disagreeing with the effective date of 
the grant of service connection for PTSD and the assignment 
of the 70 percent rating.  The Board notes that this 
statement erroneously indicated that the submission was a 
substantive appeal in response to a January 2001 statement of 
the case (SOC), which in turn was in response to a prior 
notice of disagreement (NOD).  The January 2001 SOC was in 
regard to a disagreement with the effective date for the 
grant of a TDIU rating only, which is discussed below.  

Instead, the February 2001 document is the first 
communication from the Veteran disagreeing with the effective 
date for the grant of service connection for PTSD and the 70 
percent rating, and was therefore considered an NOD as to 
that issue.  However, an NOD must be filed within one year 
from the date of mailing of the notice of the RO decision.  
38 U.S.C.A. § 7105.  Service connection for PTSD was granted, 
and the effective date assigned, in December 1997, well over 
three years prior to receipt of the NOD with regard to the 
effective date.  The fact that the Veteran had an appeal 
pending with regard to the disability rating assigned did not 
stay the passage of time with regard to the effective date.  
Thus, the December 1997 decision became final.  38 U.S.C.A. § 
7105(c) (West 1991) [(2002)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1997) [(2009)].  

As discussed above, the two ways to overcome finality are a 
claim for CUE and a claim to reopen.  The Veteran filed his 
claim to reopen on September 2, 1997, and the effective date 
for the grant of service connection and the initially 
assigned rating was the date the claim was received.  The 
Veteran did not argue that his request for an earlier 
effective date should be construed as a motion to revise 
based on CUE.  The Veteran raised a claim of CUE with a 
rating decision issued in November 1980, relevant to a 
different issue, but no communication from the Veteran, may 
be reasonably construed as a claim of clear and unmistakable 
error in the December 1997 rating decision.  

In addition, the Board notes that a claim of CUE in this 
decision may not be properly raised by the appellant.  The 
Federal Circuit has made clear the fact that a veteran's 
survivor has no right to pursue a claim of CUE independent of 
38 U.S.C.A. § 5121.  Haines v. West, 154 F.3d 1298 (1998).  
Under applicable law, a pending CUE claim by a deceased 
beneficiary can be the basis for an accrued benefits claim.  
However, as discussed above, there was no CUE claim pending 
at the time of the Veteran's death with regard to his 
service-connected PTSD and as a survivor, the appellant is 
limited to seeking benefits under the accrued benefits 
provision.  

Thus, the only remaining possibility in this case is that the 
claim can be processed as some form of freestanding claim for 
earlier effective date even though there is a final decision 
of record.  However, such a possibility vitiates the rule of 
finality.  See Leonard and Cook.  Accordingly, to the extent 
that the Veteran improperly raised a freestanding "claim for 
an earlier effective date" in an attempt to overcome the 
finality of the December 1997 decision, the appeal cannot 
prevail.  

The appellant again argues that application of 38 C.F.R. § 
3.156(c) is appropriate in this case, and that doing so would 
warrant an earlier effective date.  However, as discussed 
above, although evidence contained in service records was 
considered in adjudicating the claim, supplemental service 
records were not the basis for the grant of service 
connection.  The Veteran's separation document noting combat 
service was of record at the time of the original denial of 
service connection, and the claim was denied then due to lack 
of diagnosis of PTSD.  When the claim was granted in December 
1997, the Veteran had submitted new and material evidence of 
a current diagnosis of PTSD.  Hence, service connection for 
PTSD was granted.  No supplemental service department records 
were obtained; therefore, 38 C.F.R. 
§ 3.156(c) does not apply in this case.  

Moreover, even if additional service department records were 
received, this fact would not alter the way in which 
effective date claims are adjudicated.  In other words, the 
fact that the Veteran's disagreement with the effective date 
assigned was not timely filed would still be true regardless 
of the basis for the grant of service connection.

Finally, the Board observes that an initial rating claim is 
not an increased compensation claim as the rating arises from 
the grant of service connection.  The effective date for an 
initial rating cannot pre-date the effective date for service 
connection.  Thus, as the claim for an effective date prior 
to September 2, 1997 for the grant of service connection for 
PTSD is denied as a matter of law, any argument as to the 
effective date for the 70 percent initial rating assigned has 
been rendered moot.  Accordingly, effective dates prior to 
September 2, 1997 for the grant of entitlement to service 
connection for PTSD and the 70 percent initial rating are 
denied for the purpose of accrued benefits. 

        TDIU

A claim for a TDIU rating is an increased rating claim; thus, 
the Board looks to the evidence dated within one year prior 
to the formal application for benefits to determine the 
appropriate effective date for the grant of a TDIU rating. 

A total disability evaluation may be assigned where the 
schedular evaluation is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  For 
purposes of calculating the percentage requirements of one 60 
percent disability, or one 40 percent disability, the 
following disabilities will be considered one disability: (1) 
disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.

At the time the Veteran filed his claim for a TDIU rating, 
service connection was in effect for PTSD, evaluated as 50 
percent disabling and varicose veins, evaluated as 40 percent 
disabling.  An effective date of March 18, 1998 was assigned 
for the TDIU rating as that was the date of claim.  However, 
while the appeal was in process, the RO granted an effective 
date of September 2, 1997, the date service connection became 
in effect for PTSD, and the Veteran met the threshold 
criteria for a TDIU rating.  

A review of the record does not reveal any records dated 
within a year prior to the Veteran's TDIU claim that would 
warrant an effective date prior to September 2, 1997.  Before 
that date, service connection was in effect only for varicose 
veins, and there no competent evidence that shows that 
varicose veins alone resulted in the Veteran being unable to 
obtain or maintain substantially gainful employment.  
Therefore, the Board concludes that an effective date prior 
to September 2, 1997 for the grant of a TDIU rating is not 
warranted for accrued benefits purposes.  

Calculation of retroactive benefits

In April 2002, the RO granted service connection for 
vestibular disease with hearing loss and tinnitus and 
assigned a 100 percent disability evaluation.  An April 2002 
letter advised the Veteran of the amount of retroactive 
benefits to which he was entitled.  The Veteran's award of 
retroactive disability compensation was reflected in monthly 
amounts, which were increased annually on various dates as 
prescribed by law.  In addition to service-connected 
disability benefits, the Veteran was in receipt of special 
monthly compensation. 

Prior to death, the Veteran, through his attorney, had 
appealed the award of his retroactive monthly compensation 
with regard to the amount of the benefits as calculated under 
38 U.S.C.A. § 1114(j).  The Veteran's attorney argued that 
the amount of monthly compensation the Veteran was being paid 
was incorrect.  The attorney asserted that the "plain 
language" of the statute contemplates that the amount of 
compensation, which was to be paid to the Veteran, was to be 
calculated "only if and while" the disability is rated as 
total.  He asserted that the Veteran was not rated as totally 
disabled until April 2002.  Thus, in applying the statute to 
the facts of this case, he alleged that the statute provides 
for compensation at the 100 percent rate in effect in April 
2002, for each month from December 1, 1998, the date of the 
Veteran's first total disability payment, as opposed to the 
increasing increments of monthly compensation as delineated 
by the RO.  The Veteran's attorney did not supply any 
supporting authority for this interpretation of the law.

The term "compensation" means a monthly payment by the 
Secretary to a veteran for a service-connected disability.  
See 38 U.S.C.A. § 101(13) (West 2002); 38 C.F.R. § 3.4(a) 
(2009).  Disability compensation is payable to a veteran who 
is disabled as the result of a personal injury or disease, if 
the injury or disease was incurred or aggravated in the line 
of duty during qualifying military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.4(b).

The basic rates for monthly compensation for disabilities 
rated between 10 and 100 percent disabling are found at 38 
U.S.C.A. §§ 1114(a)-(j).  These rates are updated annually, 
generally as a direct result of congressional action, and VA 
is required to publish these annual updates.  See 38 C.F.R. § 
3.21 (2009) (providing that rates of compensation, dependency 
and indemnity compensation for surviving spouses and 
children, and section 306 and old-law disability and death 
pension, are published in tabular form in appendix B of the 
Veterans Benefits Administration Manual M21-1 and are to be 
given the same force and effect as if published in the 
regulations).

For example, the most recent change to the monthly 
compensation amount was enacted with the passage of the 
Veterans' Compensation Cost-of-Living Adjustment Act of 2009 
(Act), Pub. L. No. 111-37 (S 407) (June 30, 2009).  The Act 
increased the rates of disability of compensation for 
veterans, as well as other forms of compensation, effective 
as of December 1, 2009.  Section 2 of the Act provided for an 
increase in the dollar amounts under 38 U.S.C.A. § 1114.
For the purpose of this appeal, this same procedure has been 
in effect from at least August 1994 until the present.  That 
is, each year, Congress mandates the monthly amounts that VA 
will pay to a disabled veteran depending on the level of 
disability, as well as the date the new amount goes into 
effect.  These changes are reflected at 38 U.S.C.A. §§ 
1114(a)-(j).  The Secretary has discretion as to neither the 
amount to be paid, nor the date any increase in payments 
becomes effective.

In this case, the RO granted a 100 percent disability rating, 
effective November 27, 1998.  VA regulations require that any 
payment for disability compensation, based on an original 
award, begin on the first day of the calendar month following 
the month in which the award became effective.  See 38 
U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 3.31 (2007).  The 
Veteran's disability compensation was determined to be 
payable from December 1, 1998, at the rate established by 
Congress at that time for a 100 percent rating under 38 
U.S.C.A. § 1114(j).  The April 2002 RO letter informed the 
Veteran of the specific dates of increases due to COLA and 
the new monthly amounts payable for the period from December 
1, 1998 to April 1, 2002, when the then current monthly 
amount became effective.

As noted above, Congress establishes the monthly amount of 
disability compensation, and VA publishes the amount on an 
annual basis.  VA has no discretion to alter the amount paid 
or the effective date of that amount.  The Veteran's 
entitlement to specific amounts of monthly disability 
compensation was as established in the April 2002  letter, 
wherein the RO notified the Veteran that he would be paid the 
amounts based on being rated 100 percent disabled as 
specified by the versions of 38 U.S.C.A. § 1114(j) in effect 
each year.  The first date of entitlement to the monthly 
payment in effect as of April 2002 is from December 1, 2001.  
Accordingly, there was no legal basis to grant the Veteran's 
claim and pay the monthly amount in effect in April 2002 from 
December 1, 1998, as he requested.  The Veteran was paid at 
the 100 percent rate "if and while the disability is rated 
as total" from December 1, 1998 as required by regulation.

The appellant does not argue that his monthly compensation 
amounts, as specified by the versions of 38 U.S.C.A. § 
1114(j), were incorrectly added or that the dates of payment 
are incorrect.  Rather, she argues that the plain language of 
38 U.S.C.A. 
§ 1114(j) required that the Veteran be paid from December 1, 
1998, at the dollar amount written into the version of the 
statute in effect at the time of the RO's April 2002 decision 
to grant the 100 percent disability evaluation.

This argument is devoid of merit and has no basis in statute 
or established case law.  The Board notes that the Veteran's 
attorney previously advocated a similar position in a case 
where retroactive special monthly compensation benefits were 
awarded on the basis of clear and unmistakable error.  This 
argument was specifically considered and completely rejected 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), which held that such an argument "would 
be tantamount to reading the statute's incorporation of an 
explicit dollar amount as a waiver of sovereign immunity and 
as an expression of a willingness to compensate veterans 
disadvantaged by a [clear and unmistakable error] in real, 
rather than nominal, dollars.  This argument fails because § 
1114 does not address the issue of retroactive payments, much 
less provide a clear, explicit waiver of the government's 
sovereign immunity from interest payments accruing to 
retroactive payments."  Sandstrom v. Principi, 358 F.3d 
1376, 1380 (Fed. Cir. 2004).

In Sandstrom, the Veteran was awarded past-due benefits based 
on clear and unmistakable error in a prior rating decision.  
The Veteran's attorney, in Sandstrom, argued that VA had 
erroneously calculated the rate of the Veteran's retroactive 
benefits during the time period in question (from 1969 to 
1996) by applying the monthly rate in effect for 1969, then 
increasing the monthly amount due by the amount authorized by 
statute during that time period.  He asserted that the amount 
should have been calculated according to the 1996 rate, so 
that the 1996 correction would have had the "same effect," 
pursuant to 38 U.S.C.A. § 5109A and 38 C.F.R. § 3.105(a), as 
if the decision had been made in 1969.  The Federal Circuit 
rejected these arguments and held that VA's decision to pay 
in nominal dollars was legally correct.  The Board finds that 
the instant case falls squarely within the Federal Circuit's 
holding in Sandstrom.  The Veteran's attorney, who also 
advocated this position before the Federal Circuit in 
Sandstrom, has not argued otherwise.

The appellant argues for a benefit that is not permitted by 
law.  The appellant's attorney has cited no authority to 
support his contentions other than his own interpretation of 
the statute.  There is no legal merit to his argument and the 
appellant's claim must, consequently, be denied.  See 
Sabonis.

The Board observes that it is bound by the laws enacted by 
Congress, VA regulations, the instructions of the VA 
Secretary, and the precedent opinions of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 2002).  In this 
case, it is evident that the law enacted by Congress provides 
no basis to award the appellant the benefits sought for 
purposes of accrued benefits.  Thus, the appeal is denied.

IV. DIC Benefits Under 38 U.S.C.A. § 1318

The appellant has made a claim of entitlement to DIC benefits 
in accordance with the provisions of 38 U.S.C.A. § 1318.  
Under this statute, the VA shall pay benefits to the 
surviving spouse and to the children of a deceased veteran in 
the same manner as if the Veteran's death were service 
connected.  38 U.S.C.A. § 1318(a).  Such a deceased veteran 
includes one who dies, not as the result of his own willful 
misconduct, and who was in receipt of or was entitled to 
receive VA compensation at the time of death for a service- 
connected disability rated totally disabling, provided that 
(1) the disability was continuously rated totally disabling 
for a period of 10 or more years immediately preceding death; 
(2) the disability was continuously rated totally disabling 
for a period of not less than five years from the date of 
such veteran's discharge or other release from active duty.

In this case, the evidence shows that at the time of his 
death, the Veteran was receiving service-connected benefits 
for vestibular disorder with bilateral hearing loss and 
tinnitus, evaluated as 100 percent disabling; PTSD, evaluated 
as 70 percent disabling; and left leg varicose veins, 
evaluated as 40 percent disabling.  He was also in receipt of 
a TDIU rating, effective September 2, 1997.
 
The Veteran died in February 2005, less than 10 years after 
the 100 percent disability rating went into effect.  As a 
result, the appellant does not meet the minimum requirements 
to receive DIC benefits under 38 U.S.C.A. § 1318.  The law is 
dispositive of the issue; and, therefore, the claim must be 
denied.  Sabonis at 430.


ORDER

Service connection for cause of the Veteran's death is 
denied.

The November 12, 1980 rating decision was not clearly and 
unmistakable erroneous, and the appeal for accrued benefits 
is denied.

An effective date prior to November 27, 1998 for the grant of 
service connection for a vestibular disorder with bilateral 
hearing loss and tinnitus is denied for accrued benefits 
purposes.

An effective date prior to September 2, 1997 for the grant of 
service connection for PTSD with a 70 percent rating 
evaluation is denied for accrued benefits purposes.

An effective date prior to September 2, 1997 for the grant of 
a TDIU rating is denied for accrued benefits purposes.

Retroactive disability compensation in an amount equal to the 
100 percent rate, in effect in April 2002, for the period 
from December 1, 1998 to December 1, 2001, is denied for 
accrued benefits purposes.

Entitlement to payment of DIC benefits under 38 U.S.C.A. § 
1318 is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


